Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
Amendment Entry
2.	Applicant’s response to the Final Office Action dated 3/28/22 is acknowledged (paper filed 6/28/22). In the response filed therein claims 1, 9, 13, 21, and 25 were canceled without prejudice or disclaimer.  New claims 26-33 were added. Currently claims 2-8, 10-12, 14-20, 22-24, and 26-33 are pending and under consideration. 
3. 	Rejections and/or objections of record not reiterated herein have been withdrawn.
Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, see the specification page 24-25 and 34-40. 
Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.
5.  	The information disclosure statement filed 6/28/22 has been considered as to the merits. 

NEW GROUNDS OF REJECTIONS NESSESITATED BY AMENDMENTS
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be
used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent is shown to be commonly
owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may signa terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 2-8, 10-12, 14-20, 22-24, and 26-33 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent #10,934,356 in view of Lu et al. (PLOS ONE, May 2013, Vol.8, Issue 5, e63056, pages 1-10).
The claims recited in US Patent #10,934,356 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to
have a tumor (i.e. cancer) that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of pembrolizumab to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the pembrolizumab, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
	Although the instantly claimed invention is silent with respect to a comparison to a reference patient in order to demonstrate improvement, it is noted that said patient improvement necessarily flows from the instantly claimed method of treatment. The term “treatment” implies that the patient will show improvement and reads on claims 1-28 of US Patent #10,934,356.   
	Additionally, the claims in US Patent #10,934,356 broadly read on the treatment of any cancer. See claims 1, 9, 11, 13, 19, and 28. As well as solid tumor. For example, see claim 19. 

This is supported by the specification in US Patent #10,934,356 at least in column 6 lines 7-15 and lines 25-29; wherein the broad term “cancer” encompasses various types of cancers including the ones recited in the instant claims 2-8, 10-12, 14-20, 22-24, and 26-33 (and other than colorectal cancer).
Therefore the claims of US Patent No. 10,934,356 read on the same sample
population, administer the same pembrolizumab compositions, and measure the same
effect (treatment). Accordingly, the instant method is encompassed by the claims in US Patent #10,934,356. The methods are not patentably distinct.
	US Patent 10,934,356 differs from the instant invention in not specifically claiming the cancers included in the instant claims.  More specifically “endometrial cancer, small bowel cancer, gastric cancer, ampullary cancer, choloangiocarcinoma, pancreatic cancer, prostate cancer, breast cancer, esophageal cancer, liver cancer, ovarian cancer, uterine cancer, cervical cancer, bladder cancer, testicular cancer and oral cancer”.
However, Lu et al. teach that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
Lu et al. disclose a method that improves the sensitivity of MSI detection by incorporating all detectable microsatellites across the genome via RNA-Sequencing. 

The method is postulated to be sensitive, does not require a matched germline control, and can be applied to cancer cell lines. Page 2, 1st column, 1st paragraph. The cancer cell lines that were evaluated included prostate cancer and gastric cancer. See Table 1. The method is the first to enable genome-wide characterization of MMRD status in human cells through the integration of high-throughput sequencing data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat the various cancers listed in claims 2-, 10-12, 14-20, 22-24, and 26-33 because Lu et al. taught that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
  One skilled in the art would have been motivated to treat various cancers as taught by US Patent #10,934,356 in view of Lu et al. in order to enhance clinical benefit and predict the response of immune check point inhibitors. Thereby increasing a patient’s possible treatment and survival from colorectal cancer. 
 Lu et al. observed a significant increase of short deletions in MSI cells compared to MSS ones. Based on this observation, the researchers showed that the PI/PD ratio (which we also define as MSI-seq) can be used to quantify MSI status in both cancer cell lines and primal tumor samples from patients, and has multiple advantages over traditional assays. The method can thus serve as a novel diagnosis tool of measuring genomic instability in different cancer samples. See page 9. 
8.	Claims 2 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/739,274. 
The instant invention and copending Application No. 17/739,274 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of anti-PD-1 antibody (pembrolizumab) to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the anti-PD-1 antibody (pembrolizumab), wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
Therefore the claims of copending Application No. 17/739,274 read on the same sample population, administer the same (anti-PD-1 antibody) pembrolizumab compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in copending Application No. 17/739,274. The methods are not patentably distinct. This is a provisional nonstatutory double patenting rejection.
	US Patent Application No. 17/739,274 differs from the instant invention in not specifically claiming the cancers included in the instant claims.  More specifically “endometrial cancer, small bowel cancer, gastric cancer, ampullary cancer, choloangiocarcinoma, pancreatic cancer, prostate cancer, breast cancer, esophageal cancer, liver cancer, ovarian cancer, uterine cancer, cervical cancer, bladder cancer, testicular cancer and oral cancer”.
However, Lu et al. teach that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
Lu et al. disclose a method that improves the sensitivity of MSI detection by incorporating all detectable microsatellites across the genome via RNA-Sequencing. The method is postulated to be sensitive, does not require a matched germline control, and can be applied to cancer cell lines. Page 2, 1st column, 1st paragraph. The cancer cell lines that were evaluated included prostate cancer and gastric cancer. See Table 1. 
The method is the first to enable genome-wide characterization of MMRD status in human cells through the integration of high-throughput sequencing data. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat the various cancers listed in claims 2 and 14 because Lu et al. taught that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
  One skilled in the art would have been motivated to treat various cancers as taught by Application No. 17/739,274 in view of Lu et al. in order to enhance clinical benefit and predict the response of immune check point inhibitors. Thereby increasing a patient’s possible treatment and survival from various cancers. 
 Lu et al. observed a significant increase of short deletions in MSI cells compared to MSS ones. Based on this observation, the researchers showed that the PI/PD ratio (which we also define as MSI-seq) can be used to quantify MSI status in both cancer cell lines and primal tumor samples from patients, and has multiple advantages over traditional assays. The method can thus serve as a novel diagnosis tool of measuring genomic instability in different cancer samples. See page 9. 

9.	Claims 2 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/739,278. 
The instant invention and copending Application No. 17/739,278 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of anti-PD-1 antibody (pembrolizumab) to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the anti-PD-1 antibody (pembrolizumab), wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
Therefore the claims of copending Application No. 17/739,278 read on the same sample population, administer the same (anti-PD-1 antibody) pembrolizumab compositions, and measure the same effect. 
Accordingly, the instant method is encompassed by the claims in copending Application No. 17/739,278. The methods are not patentably distinct. This is a provisional nonstatutory double patenting rejection.
	US Patent Application No. 17/739,278 differs from the instant invention in not specifically claiming the cancers included in the instant claims.  More specifically “endometrial cancer, small bowel cancer, gastric cancer, ampullary cancer, choloangiocarcinoma, pancreatic cancer, prostate cancer, breast cancer, esophageal cancer, liver cancer, ovarian cancer, uterine cancer, cervical cancer, bladder cancer, testicular cancer and oral cancer”.
However, Lu et al. teach that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
Lu et al. disclose a method that improves the sensitivity of MSI detection by incorporating all detectable microsatellites across the genome via RNA-Sequencing. The method is postulated to be sensitive, does not require a matched germline control, and can be applied to cancer cell lines. Page 2, 1st column, 1st paragraph. The cancer cell lines that were evaluated included prostate cancer and gastric cancer. See Table 1. 
The method is the first to enable genome-wide characterization of MMRD status in human cells through the integration of high-throughput sequencing data. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat the various cancers listed in claims 2 and 14 because Lu et al. taught that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
  One skilled in the art would have been motivated to treat various cancers as taught by Application No. 17/739,278 in view of Lu et al. in order to enhance clinical benefit and predict the response of immune check point inhibitors. Thereby increasing a patient’s possible treatment and survival from various cancers. 
 Lu et al. observed a significant increase of short deletions in MSI cells compared to MSS ones. Based on this observation, the researchers showed that the PI/PD ratio (which we also define as MSI-seq) can be used to quantify MSI status in both cancer cell lines and primal tumor samples from patients, and has multiple advantages over traditional assays. The method can thus serve as a novel diagnosis tool of measuring genomic instability in different cancer samples. See page 9. 

Response to Arguments
10. 	Applicant’s arguments and amendments have been considered but are moot because claims 2-8, 10-12, 14-20, 22-24, and 26-33 have been added and new grounds of rejections are presented herein. 

Terminal Disclaimer
11.	The terminal disclaimer filed on US Applications Number 17/131,326-17/354,656-17/131,339-17/131,328 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

DECLARATION
12.	The Declaration under 37 CFR 1.132 filed 6/28/22 is sufficient to overcome the rejection of claims 2-25 based upon the rejections under 35 USC 103.

13.	For reasons aforementioned, no claims are allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner can normally be reached on Monday- Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
571-272-0816
8/13/22

/LISA V COOK/Primary Examiner, Art Unit 1642